Exhibit 10.46

 

[Letterhead]

 

August 5 2014

 

Ms. Lisa Skeete Tatum

8 Barynyard Court

Plainsboro, NJ 08536-3137

Dear Lisa:

We would like to set forth the terms of your compensation as a director on the
Board of Directors (the “Board”) of Surgical Care Affiliates, Inc., a Delaware
corporation (“SCA”), and such other subsidiaries of SCA as the Board may
reasonably request from time to time.  The terms of this letter agreement (this
“Agreement”) will be effective as of your appointment to the Board, expected
October 1, 2014 (the “Effective Date”).

 

 

I.

Annual Board of Directors Compensation

For your service as a Board member, you will receive (a) an annual cash retainer
of $50,000, payable in equal quarterly installments of $12,500 in arrears within
30 days after the end of each quarter of service (if you serve part of a
quarter, the payment will be prorated based on the number of weeks in the
quarter served and paid within 30 days of the termination of your service), and
(b) $30,000 in the form of restricted stock units (the “RSUs”) of SCA, pursuant
to a Restricted Equity Unit Grant Agreement.  The initial RSU grant will occur
as soon as practicable after the date hereof and will be effective for purposes
of vesting as of October 1, 2014.  Thereafter you shall receive $30,000 in the
form of RSUs of SCA on or about each anniversary of October 1, subject to your
continuing to serve on the Board on each such anniversary.  The RSUs will vest
ratably over a two-year period (i.e., 50% vested 12 months after the grant and
100% vested 24 months after the grant), subject to your continuing to serve on
the Board through such date.

 

 

II.

Attendance at Board Meetings

You will be expected to use your reasonable best efforts to attend all Board
meetings, and will be expected to attend a minimum of three quarterly Board
meetings each year in person.  Otherwise, you may attend such meeting by
telephonic or other electronic means.  Reasonable expenses actually incurred by
you in traveling to the Board meetings shall be reimbursed by SCA upon
presentation of such documentation as SCA may reasonably request.

 

 

III.

Reelection to the Board

Your continued service on the Board will be subject in all respects to the
provisions of the organizational documents of SCA.

 

 

--------------------------------------------------------------------------------

 

Sincerely,

 

SURGICAL CARE AFFILIATES, INC.

 

By:  /s/ Richard L. Sharff, Jr.

Name:  Richard L. Sharff, Jr.

Its:  EVP & General Counsel

 

ACCEPTED:

 

Print Name:  Lisa Skeete Tatum

 

Signature:  /s/ Lisa Skeete Tatum

 

Date:  August 8, 2014

 

 

 

 

 

 

 

 

 